          Case 1:21-cv-00724-NONE-GSA Document 16 Filed 09/15/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MATTHEW A. LAWRIE,                           1:21-cv-00724 NONE-GSA-PC
12                                                ORDER ADDRESSING PLAINTIFF’S
                   Plaintiff,                     MOTION TO AMEND
13                                                (ECF No. 15.)
           vs.
14                                                ORDER INFORMING PLAINTIFF HE
     CHRISTIAN PFEIFFER,                          HAS LEAVE TO AMEND THE
15                                                COMPLAINT ONCE AS A MATTER OF
                 Defendant.                       COURSE
16
                                                  THIRTY DAY DEADLINE TO FILE
17                                                FIRST AMENDED COMPLAINT
18                                                ORDER FOR CLERK TO SEND
                                                  COMPLAINT FORM TO PLAINTIFF
19

20

21

22

23   I.     BACKGROUND
24          Matthew A. Lawrie (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
25   action pursuant to 42 U.S.C. § 1983. On April 22, 2021, Plaintiff filed the Complaint
26   commencing this action at the United States District Court for the Central District of California.
27   (ECF No. 1.) On April 30, 2021, the case was transferred to this court. (ECF No. 4.)
28          On June 5, 2017, Plaintiff filed a motion to amend the Complaint. (ECF No. 15.)

                                                     1
           Case 1:21-cv-00724-NONE-GSA Document 16 Filed 09/15/21 Page 2 of 3



 1   II.    MOTION TO AMEND – FED. R. CIV. P. 15(a)
 2          Plaintiff requests to “amend [the] complaint to add monetary damages. (Id. at 1.)
 3          To add information or correct an error in the Complaint, Plaintiff must file a new First
 4   Amended Complaint which is complete within itself. Plaintiff may file an amended complaint
 5   at this stage of the proceedings without leave of court. Under Rule 15(a) of the Federal Rule of
 6   Civil Procedure, a party may amend the party’s pleading once as a matter of course at any time
 7   before a responsive pleading is served. Otherwise, a party may amend only by leave of the court
 8   or by written consent of the adverse party, and leave shall be freely given when justice so requires.
 9   Fed. R. Civ. P. 15(a). Here, because Plaintiff has not previously amended the Complaint and no
10   responsive pleading has been served in this action, Plaintiff has leave to file an amended
11   complaint as a matter of course. Plaintiff shall be granted thirty days in which to file a First
12   Amended Complaint, making the needed changes.
13          Plaintiff must demonstrate in his amended complaint how the conditions complained of
14   have resulted in a deprivation of Plaintiff’s constitutional rights. See Ellis v. Cassidy, 625 F.2d
15   227 (9th Cir. 1980). The amended complaint must allege in specific terms how each named
16   defendant is involved. There can be no liability under 42 U.S.C. § 1983 unless there is some
17   affirmative link or connection between a defendant’s actions and the claimed deprivation. Rizzo
18   v. Goode, 423 U.S. 36 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v.
19   Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
20          As a general rule, an amended complaint supersedes the original complaint. See Loux v.
21   Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once an amended complaint is filed, the original
22   complaint no longer serves any function in the case. Therefore, in an amended complaint, as in
23   an original complaint, each claim and the involvement of each defendant must be sufficiently
24   alleged.
25          Plaintiff should note that although he has the opportunity to amend, it is not for the
26   purpose of adding allegations of events occurring after April 22, 2021, the date the initial
27   Complaint was filed. Also, Plaintiff may not change the nature of this suit by adding new,
28


                                                      2
             Case 1:21-cv-00724-NONE-GSA Document 16 Filed 09/15/21 Page 3 of 3



 1   unrelated claims in his amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)
 2   (no “buckshot” complaints).
 3             The First Amended Complaint should be clearly and boldly titled “FIRST AMENDED
 4   COMPLAINT,” refer to the appropriate case number, and be an original signed under penalty of
 5   perjury.
 6   III.      CONCLUSION
 7             Accordingly, IT IS HEREBY ORDERED that:
 8             1.    Plaintiff’s motion to amend, filed on September 13, 2021, is RESOLVED;
 9             2.    Plaintiff has leave to amend the Complaint once as a matter of course;
10             3.    Plaintiff is granted thirty (30) days from the date of service of this order in which
11                   to file a First Amended Complaint as instructed by this order, using the court’s
12                   form;
13             4.    The First Amended Complaint should be clearly and boldly titled “First Amended
14                   Complaint,” refer to case number 1:21-cv-00724-NONE-GSA-PC, and be an
15                   original signed under penalty of perjury;
16             5.    The Clerk of Court shall send one § 1983 civil rights complaint form to Plaintiff;
17                   and
18             6.    If Plaintiff does not file an amended complaint within thirty (30) days, this case
19                   shall proceed with the original Complaint filed on April 22, 2021.
20
     IT IS SO ORDERED.
21

22          Dated:   September 15, 2021                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                       3
